             Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


INTERNET MEDIA INTERACTIVE
CORP.,

                              Plaintiff,
                                                    Case No.: 1:19-cv-00223
      v.
                                                    JURY TRIAL DEMANDED
MORGAN STANLEY,

                              Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Internet Media Interactive Corp. (“Internet Media” or “Plaintiff”) complains and

alleges of Defendant Morgan Stanley (“Morgan Stanley” or “Defendant”) as follows, all upon

Plaintiff’s best information and belief:

                                  NATURE OF THE ACTION

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                           THE PARTIES

       2.      Plaintiff Internet Media Interactive Corp. is a Delaware corporation with its

principal place of business at 3511 Silverside Road, Suite 105, Wilmington, Delaware 19810.

       3.      Morgan Stanley is a Delaware corporation maintaining its principal place of

business at 1585 Broadway, New York, New York 10036.

       4.      Defendant Morgan Stanley owns, provides and operates the website

www.morganstanley.com and related URLs. Defendant also distributes advertisements through

various media that instruct recipients to enter a code to redirect to a new location. Specifically,
              Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 2 of 7



Defendant      operates     the    account     “@MorganStanley”          on     Twitter,    found      at

https://twitter.com/morganstanley.

                                  JURISDICTION AND VENUE

        5.      Internet Media’s claim for patent infringement against Defendant arises under the

patent laws of the United States including 35 U.S.C. §§ 271 and 281. Consequently, this Court has

original and exclusive subject matter jurisdiction over this Complaint pursuant to 28 U.S.C. §§

1331 and 1338(a).

        6.      Defendant owns, operates and conducts business in the state of New York and

directs advertisements at residents of New York – which are covered by at least Claim 11 of the

‘835 Patent – and throughout the United States including New York and this judicial district.

        7.      Morgan Stanley is a registered New York corporation, currently doing business in

this judicial district, has purposefully availed itself of the privilege of conducting business with

residents of this judicial district, has purposefully reached out to residents of this judicial district,

and has established sufficient minimum contacts with the State of New York such that it should

reasonably and fairly anticipate being haled into court in New York.

        8.      Morgan Stanley has registered itself with the New York Secretary of State to do

business in New York and has a designated agent incident to such registration.

        9.      Morgan Stanley has established sufficient minimum contacts with the State of New

York such that it should reasonably and fairly anticipate being haled into court in New York.

        10.     Venue in this judicial district is proper under 28 U.S.C. § 1400(b).

                                      THE PATENT-IN-SUIT

        11.     Internet Media is the named assignee of, owns all right, title and interest in, and has

standing to sue for infringement of United States Patent No. 6,049,835, entitled “System For

Providing Easy Access To The World Wide Web Utilizing A Published List Of Preselected


                                                  -2-
                Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 3 of 7



Internet Locations Together With Their Unique Multi-Digit Jump Codes,” which issued on April

11, 2000 (“the ‘835 Patent”) (a true and correct copy is attached as Exhibit A).

          12.    Internet Media has the exclusive right to enforce and collect all past damages for

infringement of the ‘835 Patent. Internet Media has standing to sue for infringement of the ‘835

Patent.

                                    COUNT I
                INFRINGEMENT OF UNITED STATES PATENT NO. 6,049,835

          13.    Internet Media realleges and incorporates the allegations in paragraphs 1-12, above,

as though fully set forth herein.

          14.    Defendant has directly infringed the ‘835 Patent at least through its unauthorized

use of the method of Claim 11 for providing automatic access to preselected locations on the

Internet. Defendant alone, or based on the actions of other persons/entities attributable to

Defendant, satisfied each of the limitations of Claim 11 as follows:

                 a.      Defendant has published a compilation of information with respect to

          preselected Internet locations (e.g., advertisements on Twitter or other online medium). On

          January 4, 2009, the Delaware District Court in proceedings related to the ‘835 Patent

          construed the similar phrase “a published compilation of preselected Internet locations” to

          mean “a publicly accessible collection of information which corresponds to preselected

          Web sites (or to any other type of preselected data found on the Internet) which have unique

          URL addresses, the URL addresses being associated with diverse individuals or entities.”

          Defendant has published a publicly accessible (e.g., via Twitter or other online medium)

          collection of information which corresponded to preselected Web sites which have unique

          URL addresses (e.g., information about a desired Web site destination of interest to a user),

          the URL addresses having been associated with entities other than Defendant.



                                                  -3-
     Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 4 of 7



       b.      Said published compilation – published by Defendant – included a unique

predetermined multi-digit jump code assigned to each of said preselected Internet locations

for which information is published therein (e.g., shortened codes recognized by mgstn.ly).

On January 4, 2009, the Delaware District Court also construed the phrase “a unique

predetermined multi-digit jump code” to mean “a unique predetermined code consisting of

more than one number.” Defendant’s published compilation included unique

predetermined multi-digit jump codes consisting of more than one number (e.g., 1VlUO8l).

       c.      Defendant has provided – through its publication of compilations of various

information on Twitter – a predetermined Internet location having an address published in

said published compilation (e.g., mgstn.ly). On January 4, 2009, the Delaware District

Court also construed the similar phrase “a predetermined published Internet location” to

mean “a predetermined Web site (or any other type of data found on the Internet); (a) which

has a unique URL address included in the published compilation; and (b) which serves to

provide access to other preselected Internet locations.” The predetermined Web site

published by Defendant (a) had a unique URL address (e.g., mgstn.ly) included in the

published compilation; and (b) which served to provide access to other preselected Internet

locations. Said predetermined Internet location – managed by a link shortening service

provider (e.g., Bitly) – was characterized by means for capturing a desired multi-digit jump

code assigned to said preselected Internet location such that a multi-digit jump code could

be entered by a user after the predetermined Internet location was accessed.

       d.      The user accessed said predetermined Internet location and entered said

desired multi-digit jump code into said predetermined Internet location. Specifically, by

clicking upon a URL embedded in the published compilation, the user accessed the




                                        -4-
      Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 5 of 7



predetermined Internet location (e.g., mgstn.ly) and, thereafter, entered the desired multi-

digit jump code at said predetermined Internet location (e.g., mgstn.ly). As presently

advised, Defendant is vicariously liable for the user’s performance of this step based on (a)

Defendant conditioning participation in an activity (e.g., participating in promotional

offerings) or receipt of a benefit (e.g., receiving promotional offerings or information of

interest) upon the performance of this step – which step is required for the user to reach the

new destination of interest; and (b) Defendant establishing the manner or timing of that

performance – which, by the nature of the publication and the desired outcome from using

the jump code to reach a new destination, necessarily requires performance of this step.

       e.      The link shortening service provider (e.g., Bitly) received said multi-digit

jump code entered into said predetermined Internet location after said multi-digit jump

code had been captured at said predetermined Internet location. As presently advised,

Defendant is vicariously liable for a third-party link shortening service provider’s (e.g.,

Bitly) performance of this step based on the existence of an agreement (see,

https://bitly.com/pages/terms-of-service) between Bitly and Defendant.

       f.      The link shortening service provider (e.g., Bitly) converted the received

multi-digit jump code to a URL address corresponding to the desired preselected Internet

location. As presently advised, Defendant is vicariously liable for a third-party link

shortening service provider’s (e.g., Bitly) performance of this step based on the existence

of an agreement (see, https://bitly.com/pages/terms-of-service) between Bitly and

Defendant.




                                        -5-
              Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 6 of 7



               g.      The link shortening service provider (e.g., Bitly) automatically accessed

       said desired preselected Internet location using said URL address corresponding to said

       desired preselected Internet location corresponding to said received multi-digit jump code.

       15.     Defendant has directly infringed at least Claim 11 of the ‘835 Patent through the

performance of all steps of the claimed method under the doctrine set forth in Akamai

Technologies, Inc. v. Limelight Networks, Inc., 797 F.3d 1020 (Fed. Cir. 2015). See also Travel

Sentry, Inc. v. David A. Tropp, 2016-2386 (Fed. Cir. Dec. 19, 2017). Defendant had the right and

ability to stop or limit the infringement, did not do so, and has profited from such infringement.

       16.     The acts of infringement of the ‘835 Patent by Defendant have injured Internet

Media, and Internet Media is entitled to recover damages adequate to compensate it for such

infringement from Defendant, but, in no event less than a reasonable royalty.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Internet Media Interactive Corp. respectfully requests that this

Court enter judgment against Defendant Morgan Stanley and against its respective subsidiaries,

successors, parents, affiliates, officers, directors, agents, servants, employees and all persons in

active concert or participation with it, granting the following relief:

       A.      The entry of judgment in favor of Internet Media and against Defendant;

       B.      An award of damages against Defendant adequate to compensate Internet Media

for the infringement that has occurred, but in no event less than a reasonable royalty as permitted

under 35 U.S.C. § 284, together with prejudgment interest from the date infringement began; and

       C.      Such other relief to which Internet Media is entitled to under law and any other and

further relief that this Court or a jury may deem just and proper.




                                                 -6-
             Case 1:19-cv-00223 Document 1 Filed 01/09/19 Page 7 of 7



                                          JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues presented in

this Complaint.

Dated: January 9, 2019                         Respectfully submitted,

                                               /s/ Timothy J. Haller
                                               Timothy J. Haller (NY Bar: 1241728)
                                               HALLER LAW PLLC
                                               53 West Jackson Boulevard, Suite 1623
                                               Chicago, IL 60604
                                               Phone: (630) 336-4283
                                               haller@haller-iplaw.com

                                               Attorney for Plaintiff,
                                               Internet Media Interactive Corp.




                                                -7-
